Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                                        See MPEP § 606.01.

ELECTROMECHANICAL RELAY CONDUCTIVE BEAM AND DRAIN ELECTRODE 
EACH WITH  DEFORMABLE PORTIONS


Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4, 5, 7 and 11-13  are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant.  regards as the invention.  Each of these claims relies upon “and/or” resulting in uncertainty with regard to the limitations within; are they intended to be considered in the alternative or in conjunction with?  For examination purposes they will be considered in the alternative.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Despont et al. (US 9,041,499).


With respect to Claims 1, 14 and 16; Despont et al.  [Col. 3, lines 4-8] discloses a non-volatile computing, memory device comprising one or more nano electromechanical relay      devices 1, each comprising: a source electrode 3; an electrically conductive beam 5 comprising an arcuate portion [Fig. 10] coupled to the source electrode 3 by an arm portion 5a; first and second drain electrodes 4, 4c; and first 2a and second 2c actuator electrodes, the arc of the arcuate portion 5b defines a beam axis; the arcuate portion 5b is mounted for pivotal movement about a pivot axis which is coaxial or generally coaxial with the beam axis [Fig. 10]; the first actuator electrode 2a is to bias the arcuate          portion 5b to pivot about the pivot axis in a first direction into electrical contact with the first drain electrode 4; the second actuator electrode 2c is to bias the arcuate portion 5b to pivot about the pivot axis in a second direction opposite to the first direction into electrical contact with the second drain electrode 4c; the first actuator electrode 2a has a first arcuate surface facing the arcuate portion 5b, the first arcuate surface defining a first axis which is generally coaxial with respect to the beam axis [Fig. 10]; and the second actuator electrode 2c has a second arcuate surface facing the arcuate portion 5b, the second arcuate surface defining a second axis which is generally coaxial with respect to the beam axis [Fig. 10], such that while the arcuate portion 5b pivots about the pivot axis [at 5a] there is a first generally uniform gate gap between the first arcuate surface and the arcuate portion, and a second generally uniform gate gap between the second arcuate surface and the arcuate portion [Abstract].  

With respect to Claim 4; Despont et al. discloses the arcuate portion 5b is greater in size, volume, and/or mass in comparison to the arm portion 5a.  


With respect to Claim 6; Despont et al. [Fig. 10] discloses the first gate gap g0 is equal to the second gate gap g0.  

With respect to Claim 7; Despont et al. discloses the device 1 further comprising third 2b or fourth actuator electrodes arranged to bias the beam 5 to pivot about the beam axis 5a in the first [down] or second direction respectively such that the surfaces of the third 2b electrode facing the arcuate portion are arcuate and define axes which are generally coaxial with respect to the beam axis 5a, such that there is a gate gap g0 between the arcuate portion and the third 2b actuator electrode that remains generally constant while the arcuate portion pivots about the beam axis [Abstract].   

With respect to Claim 8; Despont et al. discloses the actuator electrodes 2a-2c are configured such that the vector sum of theApplication No.: Unassigned Page 5 electrostatic forces applied to the beam 5 is tangential to the arc of the arcuate portion, defining a moment that generates the rotational motion of the arcuate portion about the beam axis [Col. 8, lines 3-23].  

With respect to Claim 9; Despont et al. discloses the arm portion 5a includes a flexible hinge portion [Col. 4,  lines 29-30], the flexible hinge portion being less stiff than the arcuate portion [Col. 4,  lines 47-48],  the flexible hinge portion 5a being arranged so that the motion of the arcuate portion 5b approximates a circular rotation around the beam axis [phantom lines – Fig. 10].  

With respect to Claim 10; Despont et al. discloses the distance between the ends of the beam 5 and the drain electrodes 4, 4c when the beam 5 is positioned mid-way between them is equal to at least one of the gate gaps g0.  


With respect to Claim 11; Despont et al. discloses the first 2a, 2b and second 2c actuator electrodes are disposed between the arcuate portion 5b and the beam axis, one on either side of the arm portion 5a to define arm movement gaps gR of greater thickness than the gate gaps g0 and/or end gaps [Col. 9,  lines 13-19]. 

With respect to Claim 15; Despont et al. discloses a voltage source coupled to the source electrode 3 and actuator electrodes 2a-2c of the one or more electromechanical relay devices 1 and being configured to apply a single voltage Vpi to the electrodes to switch the electromechanical relay device [Col. 4, lines 17-29] between operational states.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over               Despont et al. (US 9,041,499)  in view of Nakamura et al. (US 7,558,103).
Despont et al. shows the nano electromechanical relay device 1  having an electrically conductive beam 5 comprising an arcuate portion 5b.
	However Despont et al. does not show the arcuate portion is semi-circular.
	Nakamura et al. shows an analogous device [Fig. 2] 1  having an electrically conductive semi-circular beam 14.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the conductive beam having the arcuate In re Dailey, 149 USPQ 47 (CCPA 1976).


Allowable Subject Matter
Claims 12-13 would be allowable if rewritten or amended to overcome the                35 U.S.C. §112(b)  rejection discussed above.  

Claims 2 and 3  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims as well as overcoming the 35 U.S.C. §112(b) rejection discussed above.  

Regarding claims 12, 2 and 3;  allowability resides at least in part with the prior art not showing or fairly teaching a micro or nano electromechanical relay device comprising a beam with an elastically deformable region arranged to conform to the shape of a drain electrode and the drain electrode comprises an elastically deformable region arranged to deform when in contact with the beam in conjunction with ALL the remaining limitations within respective claims 1-3 and 12. 



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833